                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                                AT KNOXVILLE


 UNITED STATES OF AMERICA                         )
                                                  )
 v.                                               )           NO. 3:19-CR-211-2
                                                  )
 PAULA HILL                                       )
                                                  )



                                          ORDER

        Magistrate Judge C. Clifford Shirley, Jr. filed a report and recommendation,

 recommending that the Court: (1) find that the plea hearing in this case could not be further

 delayed without serious harm to the interests of justice; (2) grant Defendant’s motion to

 withdraw her not guilty plea to Count One of the Indictment; (3) accept Defendant’s plea

 of guilty to Count One of the Superseding Indictment, that is, conspiracy to distribute 50

 grams or more of methamphetamine, its salts, isomers, and salts of its isomers, a Schedule

 II controlled substance, in violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(A); (4)

 adjudicate Defendant guilty of the charges set forth in Count One of the Indictment; and

 (5) find that Defendant shall remain in custody until sentencing in this matter [D. 44].

 Neither party filed a timely objection to the report and recommendation. After reviewing

 the record, the Court agrees with the magistrate judge’s report and recommendation.

 Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

 recommendation [D. 41] pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:



                                              1

Case 3:19-cr-00211-PLR-DCP Document 46 Filed 08/04/20 Page 1 of 2 PageID #: 105
        (1)    As set forth on the record, Defendant’s plea hearing could not be further

 delayed without serious harm to the interests of justice;

        (2)    Defendant’s motion to withdraw her not guilty plea to Count One of the

 Indictment is GRANTED;

        (3)    Defendant’s plea of guilty to Count One of the Indictment, that is, conspiracy

 to distribute 50 grams or more of methamphetamine, its salts, isomers, and salts of its

 isomers, a Schedule II controlled substance, in violation of 21 U.S.C. §§ 846, 841(a)(1),

 and 841(b)(1)(A), is ACCEPTED;

        (4)    Defendant is hereby ADJUDGED guilty of the charges set forth in Count

 One of the Indictment;

        (5)    Defendant SHALL REMAIN in custody until sentencing in this matter

 which is scheduled to take place on November 17, 2020 at 2:00 p.m. in Knoxville before

 the Honorable Pamela L. Reeves, Chief United States District Judge.

        SO ORDERED.

        ENTER:

                                    ____________________________________________
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                              1




Case 3:19-cr-00211-PLR-DCP Document 46 Filed 08/04/20 Page 2 of 2 PageID #: 106
